PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Dumas, Pierre-Alexis
Application No. 35/510,105
Filed: February 17, 2020
Title: CLASP FOR JEWELRY        
:
:
:            DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed June 3, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Milad S. Emamian appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required. Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed August 17, 2021, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 18, 2021. The Office mailed a Notice of Abandonment on March 22, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and
(4) a terminal disclaimer and fee.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition has not satisfied requirement (4).

The instant petition lack item(s) (4), the terminal disclaimer submitted with the present petition has be acknowledged.  However, since the instant application is a design application a terminal disclaimer and fee must be submitted for revival, as stated in 37 CFR 1.137(d). Therefore, the petition cannot be granted at this time. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:	Customer Service Window
	Mail Stop Petitions
	Randolph Building
	40l Dulany Street
	Alexandria, VA 22314

By fax:		(571) 273-8300
ATTN: Office of Petitions

By internet:	EFS-Web2

Telephone inquiries related to this decision should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621.


        
/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).